People v Griffin (2018 NY Slip Op 06937)





People v Griffin


2018 NY Slip Op 06937


Decided on October 17, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 17, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
BETSY BARROS, JJ.


2017-00082
 (Ind. No. 16-00606)

[*1]The People of the State of New York, respondent,
vChantasia Griffin, appellant.


John Brian Macreery, Katonah, NY, for appellant.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Brian R. Pouliot and William C. Milaccio of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Barbara Gunther Zambelli, J.), rendered November 29, 2016, convicting her of aggravated harassment of an employee by an inmate, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that she was deprived of her constitutional right to due process by reason of the delay of approximately 9½ months between the commission of the offense and the indictment is unpreserved for appellate review (see People v Chinn, 104 AD3d 1167, 1169; People v Gathers, 280 AD2d 554; People v Rodriguez, 237 AD2d 634) and, in any event, without merit (see People v Wiggins, 31 NY3d 1, 4-5; People v Decker, 13 NY3d 12, 14-15).
The defendant's remaining contention is unpreserved for appellate review and, in any event, without merit (cf. People v Kepple, 98 AD2d 783).
RIVERA, J.P., CHAMBERS, AUSTIN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court